THRIVENT SERIES FUND, INC. Form N-SAR for Fiscal Period Ended 6-30-10 INDEX TO EXHIBITS EXHIBIT NO. ITEM 1. Transactions effected pursuant to Rule 10f-3.(Item 77.O.) N-SAR FILING THRIVENT SERIES FUND, INC. Affiliated Underwritings For 6-month period ending June 30, 2010 Fund Trade Date CUSIP Issuer 144A Price Par/ Amount Issuer Size Percent Broker Participating Underwriters Selling Concession THRIVENT PARTNER MID CAP VALUE PORTFOLIO 3/18/2010 HARTFORD FINANCIAL SRVCS GROUP Y 0.0229% JP MORGAN CHASE BANK CITI, CREDIT SUISSE, DEUTSCHE BANK, GOLDMAN SACHS, JP MORGAN, BNY MELLON, SUNTRUST RONBINSON-HUMPHREY, UBS INVESTMENT BANK, WELLS FARGO, MORGAN STANLEY,, BOFA MERRILL LYNCH, PIPER JAFFRAY Underwriting commission: $0.880 THRIVENT PARTNER TECHNOLOGY PORTFOLIO 3/24/2010 13100M509 CALIX, INC. Y 0.2574% MORGAN STANLEY GOLDMAN SACHS, JEFFERIES & Co., MORGAN STANLEY, UBS INVESTMENT BANK Underwriting commission: $0.910 THRIVENT PARTNER TECHNOLOGY PORTFOLIO 6/17/2010 MOTRICITY, INC Y 0.4810% JP MORGAN
